In the Supreme Court of Georgia



                               Decided: March 1, 2021


               S20A1297. BUTLER v. THE STATE.
                S20A1298. AVERY v. THE STATE.


     LAGRUA, Justice.

     Demarco Butler and Antonio Avery were tried jointly by a

DeKalb County jury and convicted of murder and other crimes in

connection with a shooting incident that killed Jordan Collins and

wounded his brother, Chad Collins. Butler appeals, contending that

the evidence was insufficient to support his convictions and that the

trial court erred when it admitted expert testimony about gang

activity and about Butler’s participation in a gang. In his separate

appeal, Avery contends that the evidence was insufficient to sustain

his convictions and that the trial court erred when it admitted a

certain part of a recorded police interview. We discern no error in

any of these enumerations, and we therefore affirm both of the
judgments below. 1

      Viewed in the light most favorable to the jury’s verdicts, the

evidence presented at trial showed as follows: Late in the evening

on August 31, 2016, the Collins brothers were at the home of their

sister in Lithonia, where they were visited by Clarissa McGhee and



      1  The crimes occurred on September 1, 2016. On December 15, 2016, a
DeKalb County grand jury issued a multiple-count indictment against Butler,
Avery, Clarissa McGhee, and Nashea Poole. Butler and Avery were each
charged with malice murder; felony murder predicated on both the aggravated
assault of Jordan and the possession of a firearm by a convicted felon;
aggravated assault of Jordan; aggravated assault of Chad; possession of a
firearm by a convicted felon; possession of a firearm during the commission of
a felony; and violation of the Street Gang Terrorism and Prevention Act (the
“Street Gang Act”), OCGA § 16-15-1 et seq. Poole and McGhee were charged
in all of these counts except those charging the firearm-possession offenses and
the felony murder counts predicated thereon.
       Butler, Avery, and Poole were tried jointly in May 2018; McGhee, who
had pled guilty, testified for the State. The jury acquitted all three defendants
of malice murder but found them guilty of all the other counts. Butler and
Avery were each sentenced to life in prison without the possibility of parole for
felony murder predicated on the aggravated assault of Jordan; a consecutive
20-year term of imprisonment for the aggravated assault of Chad; a
consecutive 20-year term for the Street Gang Act violation; and two
consecutive five-year terms for the firearm-possession offenses. The other
counts merged or were vacated by operation of law. Butler and Avery each
filed a timely motion for new trial in June 2018, and each amended his
respective motion in July 2019. After a joint hearing, the trial court denied
both motions by separate orders entered on February 26, 2020. Butler and
Avery each filed a timely notice of appeal, and their appeals were docketed to
the August 2020 term of this Court and submitted for decisions on the briefs.




                                       2
Nashea Poole, whom Jordan had met through the “Plenty of Fish”

dating website.    According to Chad, McGhee and Poole gave

“unusual” responses when asked about where they lived, and they

were noticeably inquisitive about the layout of the house, trying at

one point to go upstairs. The women also went outside several times,

expressing curiosity about the dog in the backyard, and were on

their phones texting throughout the visit. After approximately an

hour, Jordan decided to take the women to his house and prepared

to leave.

     Shortly thereafter, Chad heard the back screen door slam,

followed by a commotion and a male voice saying, “chill out” or

“watch out.” Chad then heard a gunshot and ran outside, where he

saw Jordan lying on the patio. Chad was then shot several times.

He made his way to the garage, where he found McGhee. Chad

yelled at and began chasing McGhee, who pulled out a gun, pointed

it at Chad, and then fled. Chad survived, but Jordan died of his

wounds. Chad testified that neither he nor his brother had any

weapons at their sister’s home and that, to his knowledge, their

                                 3
sister did not keep any weapons there, either.

     According to the medical examiner, Jordan’s wounds were

inflicted by a combination of shots fired from a shotgun and a

handgun. This finding was corroborated by the recovery at the scene

of both .22-caliber shell casings ejected from a handgun and a single

shell casing from a shotgun. An investigating officer testified that

one person cannot hold and fire both a shotgun and another gun at

the same time. No weapons were found at the scene.

     McGhee, who pled guilty to aggravated assault, testified for the

State as follows: In July or August of 2016, Poole introduced her to

Butler and Avery, who were high-ranking members of the Bloods

gang. McGhee began dating Avery and joined the Bloods; Poole was

a member of the gang as well. During this timeframe, Poole created

a Plenty of Fish account for McGhee for the purpose of “escorting,”

which McGhee described as “basically like prostitution.”

     On the evening of the crimes, McGhee went to Butler’s house.

Avery and Poole were there, and the women made preparations to

meet an escorting client. When Poole and McGhee arrived at the

                                 4
planned location, however, they became uncomfortable with the

situation and left. The women met back up with Butler and Avery

at a gas station and decided to go meet Jordan, whose photograph

they showed to Butler and Avery. Avery gave McGhee a gun to take

with her.

     McGhee and Poole drove to Lithonia, with Avery and Butler

following them for “protection.” By the time the women arrived at

the home, Avery and Butler had disappeared. At the home, McGhee

and Poole sat talking with Jordan and Chad, at one point going to

the backyard to give the dog some water and then returning inside.

Shortly thereafter, the dog began barking, and, when Jordan and

Poole stepped outside, shots rang out.    Chad ran outside, and

McGhee retreated to the garage. After a few minutes, Chad ran into

the garage, angrily demanding to know “who the f*** brought you

over here.” McGhee pulled out the gun, and Chad backed off. As

McGhee ran outside, she heard more gunshots and saw Avery

standing in the yard with a gun.     McGhee and Poole got into

McGhee’s car and left, and Avery ran away. McGhee testified that

                                5
she did not see Butler.

     According to McGhee, she and Poole then went back to Butler’s

house. Avery and Butler were there, and in the house McGhee

noticed two guns, one of which she identified as a shotgun. The

women demanded to know what had happened, and Butler

eventually responded, “he tried to grab the gun and got shot.” Avery

warned McGhee not to call the police, or she would “be the one that

got blamed for it all.”

     In addition to the foregoing evidence, the State introduced the

testimony of two law enforcement officers who were qualified as

experts on criminal street gangs. One of these officers testified that

Butler was known to be a founding member of the “Luciano Bloods,”

a subset of the national Bloods gang with its own organized

structure and lengthy track record of violent crime.      This officer

testified that the Luciano Bloods use prostitution as “the main

money maker for the gang” and have been known to use online

platforms to lure “johns,” under the pretense of prostitution services,

for the purpose of robbing them. The other officer testified that, in

                                  6
investigating the crimes at issue here, he had uncovered gang-

related messages posted by Butler on social media, gang-related text

messages extracted from Avery’s cell phone, and photographs posted

on social media depicting both men wearing Bloods-associated

clothing and flashing Bloods gang signs.

     The State also presented evidence that, during a time span

closely coinciding with the shootings, a cell phone used by Butler

was used to communicate with Avery’s and Poole’s cell phones. In

addition, cell tower records showed that, in the hours encompassing

the shootings, the phones associated with Butler, Avery, and Poole

moved from the area near Butler’s College Park home to the area

near the Lithonia crime scene and back again. Butler and Avery

each stipulated to being a convicted felon at the time of the

shootings.

     1.   Both Butler and Avery challenge the sufficiency of the

evidence supporting their convictions. Butler argues generally that

the evidence was insufficient, and Avery argues more specifically

that because there was no evidence regarding the details of the

                                 7
actual shootings, it was impossible to determine whether the

shooters were the initial aggressors or whether, alternatively,

Jordan became aggressive when he saw strangers on the property,

causing the shooters to act in self-defense.

     When evaluating challenges to the sufficiency of the evidence

to support criminal convictions as a matter of constitutional due

process, “we view the evidence presented at trial in the light most

favorable to the verdicts and ask whether any rational trier of fact

could have found the defendant guilty beyond a reasonable doubt of

the crimes of which he was convicted.” Boyd v. State, 306 Ga. 204,

207 (1) (830 SE2d 160) (2019) (citing Jackson v. Virginia, 443 U.S.

307, 319 (99 SCt 2781, 61 LE2d 560) (1979) and Jones v. State, 304

Ga. 594, 598 (820 SE2d 696) (2018)). In addition, as a matter of

Georgia statutory law, “[t]o warrant a conviction on circumstantial

evidence, the proved facts shall not only be consistent with the

hypothesis of guilt, but shall exclude every other reasonable

hypothesis save that of the guilt of the accused.” OCGA § 24-14-6.

That said, “not every hypothesis is reasonable.” Hamilton v. State,

                                  8
309 Ga. 1, 6 (2) (843 SE2d 840) (2020) (citation and punctuation

omitted). “We leave to the jury the resolution of conflicts or

inconsistencies in the evidence, credibility of witnesses, and

reasonable inferences derived from the facts.” Boyd, 306 Ga. at 207.

Likewise, we allow the jury to decide “whether the defense theory .

. . was reasonable and not excluded by the other evidence,”

Hamilton, 309 Ga. at 6 (citation and punctuation omitted).

     (a) The evidence presented at trial showed, among other

things, that: McGhee and Poole had connected with the victims

through a dating website they used for prostitution and made plans

to meet with them on the night of the crimes; Butler and Avery, both

convicted felons, met with McGhee and Poole before the women left

to meet the victims, gave McGhee a gun, and followed them to their

meeting; during their visit with the victims, McGhee and Poole acted

strangely, were markedly curious about the layout of the house,

went outside several times, and were frequently texting on their

phones; Avery was present at the crime scene with a gun during the

shootings; McGhee went to Butler’s house after the shootings and

                                 9
saw Avery and Butler there with two guns, one of which was a

shotgun; when questioned about the shootings, Butler responded

that someone “got shot” because “he tried to grab the gun”; Avery

told McGhee not to call the police regarding the shootings; cell

phones used by Avery, Butler, and Poole communicated with each

other immediately before, during, and after the shootings; and

during this time frame, these cell phones traveled in a similar path

from the area near Butler’s house to the area near the crime scene

and back. In addition, the evidence showed that Jordan was killed

by shots fired from a shotgun and a handgun, indicating the

presence of two shooters, and that no weapons were recovered from

the scene, which supports Chad’s testimony that neither he nor

Jordan had a weapon at the time of the shootings. This evidence

was sufficient to authorize a rational jury to reject the hypothesis

that Avery and Butler acted in self-defense and to find beyond a

reasonable doubt that both Avery and Butler were guilty, either

directly or as parties to these crimes, see OCGA § 16-2-20, of the

felony murder of Jordan predicated on aggravated assault; the

                                10
aggravated assault of Chad; and the firearm-possession offenses of

which they were convicted. See Boyd, 306 Ga. at 208; Merritt v.

State, 285 Ga. 778, 779-780 (1) (2009) (though evidence was entirely

circumstantial, jury was entitled to reject appellant’s theory that

victim had been shot by unknown intruder). See also Shaw v. State,

292 Ga. 871, 872 (1) (742 SE2d 707 (2013) (“[T]he jury is free to reject

a defendant’s claim that he acted in self-defense.” (Citation and

punctuation omitted.)).

     (b) With regard to the Street Gang Act violation, the State was

required to establish:

     (1) the existence of a “criminal street gang,” defined in
     OCGA § 16-15-3 (2) as “any organization, association, or
     group of three or more persons associated in fact, whether
     formal or informal, which engages in criminal gang
     activity”; (2) the defendant’s association with the gang; (3)
     that the defendant committed [any of several enumerated
     criminal offenses, including those “involv[ing] violence,
     possession of a weapon, or use of a weapon”]; and (4) that
     the crime was intended to further the interests of the
     gang.

Boyd, 306 Ga. at 209 (citations and punctuation omitted). As to the

fourth element, which is the focus of Avery’s and Butler’s


                                  11
contentions, “the State must prove that the commission of the

predicate act was intended to further the interests of the gang.” Id.

at 210 (citation and punctuation omitted). This element requires

some nexus between the act and the intent to further street gang

activity. Rodriguez v. State, 284 Ga. 803, 807 (1) (671 SE2d 497)

(2009).

     Avery and Butler both argue that the State failed to prove that

the shootings were committed with an intent to further the interests

of a gang, relying heavily on the fact that McGhee testified that

there was no plan to commit the shootings and that the incident was

unrelated to their gang. However, where there is other evidence

supporting an inference that criminal conduct was committed with

the intent to further the interests of a gang, a witness’ disavowal of

such an intent does not necessarily compel a finding that such intent

was lacking. See Boyd, 306 Ga. at 211. For example, evidence of a

defendant’s association with a gang and participation in its

activities before and during the crimes charged may “provide the

required nexus between his criminal acts and the intent to further

                                 12
the gang’s interests.” Haynes v. State, 298 Ga. 339, 342-343 (a) (781

SE2d 777) (2016); see also Rodriguez, 284 Ga. at 807 (“Management

of or participation with others in . . . criminal street gang activity

necessarily implies knowledge of the gang’s criminal activities and

a specific intent to further its criminal purposes.”). In addition,

there was evidence that the gang used prostitution and robbery of

“johns” to finance the gang and that the shootings resulted from that

sort of activity. See Stripling v. State, 304 Ga. 131, 134 (1) (b) (816

SE2d 663) (2018).      Likewise, discussions between fellow gang

members after the charged crimes, which may include attempts to

avoid getting caught, may offer further evidence of a nexus between

the crimes and the gang’s interests. See Boyd, 306 Ga. at 211-212.

     Here, the evidence, in addition to that described above, showed

that Butler and Avery were high-ranking members of the Bloods

criminal gang, which McGhee and Poole had joined as well; the

Luciano Bloods, an organized subset of the Bloods that Butler had

helped establish, had a history of violent criminal activity; and the

Luciano Bloods employed prostitution as a primary means of

                                  13
funding its operations and had in the past used women to lure

“johns” to rob them.

     Additionally, as noted above, McGhee and Poole connected

with the victims through a dating website they used to set up

prostitution meetings; Butler and Avery were present with the

women immediately before and after the shootings and were in

communication with them throughout the period during which the

shootings took place; and following the shootings, Butler and Avery

discussed the crimes with the women and warned them not to talk

to the police. Viewed as a whole, this evidence was sufficient to

establish a nexus between the charged crimes and an intent to

further the gang’s interests, and, accordingly, the evidence was

sufficient to authorize a rational trier of fact to find that Appellants

violated the Street Gang Act.

     2.   Butler contends that the trial court erred in admitting

evidence of his gang participation and the other gang-related

testimony.    Decisions regarding the admission of evidence are

committed to the discretion of the trial court and are not to be

                                  14
disturbed absent an abuse of that discretion. See Anglin v. State,

302 Ga. 333, 335 (2) (806 SE2d 573) (2017).

     Butler first maintains that he was charged with the Street

Gang Act violation purely to justify the admission of inflammatory

gang-related evidence and thereby enhance the chances that the

jury would convict him of the other charged crimes. However, as the

grand jury returned an indictment charging a violation of the Street

Gang Act, the State was merely executing its duty to “prosecute all

indictable offenses.” OCGA § 15-18-6 (4). And we have already

concluded that the evidence was sufficient to support his conviction

for this offense. Butler’s claim in this regard, thus, has no merit.

     Butler next asserts that the gang evidence should have been

excluded because its highly prejudicial nature substantially

outweighed its probative value. See OCGA § 24-4-403 (“Relevant

evidence may be excluded if its probative value is substantially

outweighed by the danger of unfair prejudice.”). We disagree. While

gang evidence may be prejudicial, “it is only when unfair prejudice

substantially outweighs probative value that [Rule 403] permits

                                  15
exclusion.” Anglin, 302 Ga. at 337 (emphasis in original) (citation

and punctuation omitted). Here, the gang evidence was not just

highly probative but indeed necessary to prove several of the

essential elements of the Street Gang Act offense – the existence of

the gang, Butler’s participation therein, and the nexus between the

crimes and the gang’s interests. Moreover, as we have noted, the

exclusion of evidence under Rule 403 is an “extraordinary remedy,

which should be used only sparingly, and the balance should be

struck in favor of admissibility.”    Id. (citation and punctuation

omitted). Accordingly, we discern no abuse of discretion in the trial

court’s decision to admit the gang evidence. See Armstrong v. State,

S20A1364, slip op. at 13 (2) (b) (2020) (no abuse of discretion in

admitting gang evidence); Anglin, 302 Ga. at 337 (same).

     3. Avery contends that the trial court abused its discretion in

admitting Poole’s recorded interview with the police because the

interrogating officer commented upon an ultimate issue in the case.

Specifically, Avery asserts error with regard to the following

statement by the officer:

                                 16
     [D]o you know what—what I mean when I say party to a
     crime, do you know what that means, have you ever heard
     anybody talk about that? Even though I know that you
     and [McGhee] didn’t kill these guys, because you’re a
     party to a crime, at this point you’re being charged just
     the same as if you stood there and pulled the trigger
     yourself.

According to Avery, this statement amounted to opinion testimony

on the ultimate issue of his and Butler’s guilt.

     As an initial matter, while Avery objected to the admission of

Poole’s interview on other grounds, he did not raise an objection on

the ultimate-issue ground, and thus this enumeration is reviewable

only for plain error. See Brewner v. State, 302 Ga. 6, 12 (III) (804

SE2d 94) (2017). Regardless of the standard of review, however,

there was no error in the trial court’s admission of the complained-

of statement.   First, the officer’s statement does not constitute

“ultimate issue” opinion testimony. See Butler v. State, 292 Ga. 400,

405-406 (3) (a) (738 SE2d 74) (2013) (interrogating officer’s

comments for the purpose of eliciting a response from a suspect do

not amount to improper opinion testimony). And, even if they did,

the current Evidence Code – unlike the former Code – does not

                                  17
generally prohibit lay witness testimony on “ultimate issue”

grounds. See OCGA § 24-7-704 (a); Mack v. State, 306 Ga. 607, 610

(2) (832 SE2d 415) (2019) (even if detective’s comments “touched on

the ultimate issue in the case,” they were not subject to exclusion

under OCGA § 24-7-704 (a)). Thus, this enumeration is without

merit.

     Judgments affirmed. All the Justices concur.




                                18